DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/04/2021.

Response to Arguments
Applicant’s arguments, see page 12, filed on 06/04/2021, with respect to the rejection(s) of claim(s) 1-3, 18, 20-21 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borgerson et al US 2016/0216122 in view of Croslin US 5838660.
  	Applicant argued on the page 12 of the remark that prior art fails to disclose generating a final syntax graph by optimizing a preliminary syntax graph. 

 	Examiner respectfully disagrees. Borgerson discloses par 0028 the directed graph, a point cost matrix is created from the directed road network graph i.e. road graph data.  Par 0061 processing, i.e. generating,.. optimized road graph data i.e. a preliminary syntax graph…to the directed graph, i..e a final syntax graph.    
 	It can be seen as preliminary syntax graph road graph data is simplified by downsampling the node from the road graph data to generated the final syntax graph.
  	
 	 And amended limitation also disclosed by Croslin, eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path( col 5, lines 15-16, and col 6,lines 52-54 reduce the number of non-viable routes which are examined during the route generation process and a significant number of routes which are non-viable are eliminated. Wherein there is no condition to remove the non-viable path).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Borgerson et al US 2016/0216122 in view of Croslin US 5838660.
 
 	As per claim 1, Borgerson discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
 	obtaining, by a policy management service operating in a computer system(par 0045, server 215 may also pre-process the road graph data  ), a policy statement including a set of elements ( par 0036/0049, obtains a graph of all of the road data or the point of interest, i.e. policy statement, in a particular geographic area, i.e. elements ); 
 	generating, by the policy management service, a preliminary syntax graph based on the policy statement ( 0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph…  );  
 	wherein generating the preliminary syntax graph comprises (0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph ): 
 	generating nodes corresponding respectively to the set of elements [ par 0052  a road graph is composed of nodes (i.e., places where roads intersect, i.e. set of elements location ) and 0020] One pre-processing step that may be applied by the system is downsampling of the road graph data to eliminate certain lower priority nodes. Wherein the downsampling nodes have been generated from the road graph data or nodes]; 
 	storing the nodes in a particular hierarchy based on node type ( par 0048, storing road graph data  );  
 	generating, by the policy management service, a final syntax graph based on the preliminary syntax graph (par 0052, simplifying map, i.e. final syntax, data by downsampling, based on  the road graph data, i.e. syntax graph, in order to reduce a road graph size to the directed graph or simplifying map);
 	wherein generating the final syntax graph ( par 0052, simplifying map, i.e. final systax, data by downsampling, i.e. syntax graph wherein generating the final syntax graph) comprises: 
  	 eliminating a node in the preliminary syntax graph (par 0048, downsampling road data to reduce a road graph size means remove the node from the road graph and 0054, the node is removed, i..e eliminating.. during the downsampling for simplifying map data and par 0020 the system may remove non-branching nodes (e.g., nodes with only 2 neighbors, which may not be intersections) )
 	optimizing the preliminary syntax graph by  (Borgerson discloses par 0028 the directed graph, a point cost matrix is created from the directed road network graph i.e. road graph data.  Par 0061 processing, i.e. generating,.. optimized road graph data i.e. a preliminary syntax graph…to the directed graph, i..e a final syntax graph.    It can be seen as preliminary syntax graph road graph data is simplified by downsampling the node from the road graph data to generated the final syntax graph.
); and 
 	 transmitting, by the policy management service i.e. par 0061 the system, server 215 to one or more instances of an authorization service, i.e. par 0061 server 215, the final syntax graph (par 0061 the system will transmit the optimized road graph data to a web browser or application, i.e. one more instances,).  

 	Borgerson does not explicitly disclose eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path.
	However, Croslin discloses eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path( col 5, lines 15-16, and col 6,lines 52-54 reduce the number of non-viable routes which are examined during the route generation process and a significant number of routes which are non-viable are eliminated. Wherein there is no condition to remove the non-viable path ).

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining road map data from the point of interest and reducing the node by down sampling to generate a travel shed, i.e. final syntax graph of Borgerson, based on the teaching of determining viable paths by applying heuristics to reduce computation burden by reducing non-viable paths of Croslin, because doing so would provide a process that can be tuned to maximize the exclusion of non-viable routes by adjusting the definition of a viable short route, thus, this process will minimize the non-viable routes so that an optimum route may be quickly ascertained ( col 10, 44-46).

 	As per claim 2, Borgerson in view of Croslin discloses the one or more media of Claim 1, wherein the set of elements comprise at least one of: a requestor value; an action value; a resource value; and a location value ( Borgerson, par 0036/0049, obtains a graph of all of the road data or the point of interest, i.e. policy statement, in a particular geographic area, i.e. elements ).    

 	As per claim 3, Borgerson in view of Croslin discloses the one or more media of Claim 1, wherein the policy statement includes at least one element that does not correspond to any of the nodes generated for the preliminary syntax graph (Borgerson,  0036 In order to search for desired points of interest (e.g. homes, apartments, hotels, restaurants, schools, parks, etc.) the polygons or other geometric shapes representing a travel shed can be used as a search criteria with a geospatial database to return the desired points of interest that match, element that does not in the database,  the travel shed. Points of interest can be further sorted by other factors (e.g. travel time to work, travel time from the airport).    

 	As per claim 18,  Borgerson discloses a system, comprising: 
 	one or more hardware processors ( par 0045, server 215); one or more non-transitory machine-readable media storing instructions which (par 0045, server 215 with memory ), when executed by one or more processors, cause: 
 	obtaining, by a policy management service operating in a computer system(par 0045, server 215 may also pre-process the road graph data  ), a policy statement including a set of elements ( par 0036/0049, obtains a graph of all of the road data or the point of interest, i.e. policy statement, in a particular geographic area, i.e. elements ); 
 	generating, by the policy management service, a preliminary syntax graph based on the policy statement ( 0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph…  );  
 	wherein generating the preliminary syntax graph comprises (0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph ): 
 	generating nodes corresponding respectively to the set of elements [ par 0052  a road graph is composed of nodes (i.e., places where roads intersect, i.e. set of elements location ) and 0020] One pre-processing step that may be applied by the system is downsampling of the road graph data to eliminate certain lower priority nodes. Wherein the downsampling nodes have been generated from the road graph data or nodes]; 
 	storing the nodes in a particular hierarchy based on node type ( par 0048, storing road graph data  );  
 	generating, by the policy management service, a final syntax graph based on the preliminary syntax graph (par 0052, simplifying map, i.e. final syntax, data by downsampling, based on  the road graph data, i.e. syntax graph, in order to reduce a road graph size to the directed graph or simplifying map);
 	wherein generating the final syntax graph ( par 0052, simplifying map, i.e. final systax, data by downsampling, i.e. syntax graph wherein generating the final syntax graph) comprises: 
  	 eliminating a node in the preliminary syntax graph (par 0048, downsampling road data to reduce a road graph size means remove the node from the road graph and 0054, the node is removed, i..e eliminating.. during the downsampling for simplifying map data and par 0020 the system may remove non-branching nodes (e.g., nodes with only 2 neighbors, which may not be intersections) )
 	optimizing the preliminary syntax graph by  (Borgerson discloses par 0028 the directed graph, a point cost matrix is created from the directed road network graph i.e. road graph data.  Par 0061 processing, i.e. generating,.. optimized road graph data i.e. a preliminary syntax graph…to the directed graph, i..e a final syntax graph.    It can be seen as preliminary syntax graph road graph data is simplified by downsampling the node from the road graph data to generated the final syntax graph.
); and 
 	 transmitting, by the policy management service i.e. par 0061 the system, server 215 to one or more instances of an authorization service, i.e. par 0061 server 215, the final syntax graph (par 0061 the system will transmit the optimized road graph data to a web browser or application, i.e. one more instances,).  

 	Borgerson does not explicitly disclose eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path.
	However, Croslin discloses eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path( col 5, lines 15-16, and col 6,lines 52-54 reduce the number of non-viable routes which are examined during the route generation process and a significant number of routes which are non-viable are eliminated. Wherein there is no condition to remove the non-viable path ).

 	

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining road map data from the point of interest and reducing the node by down sampling to generate a travel shed, i.e. final syntax graph of Borgerson, based on the teaching of determining viable paths by applying heuristics to reduce computation burden by reducing non-viable paths of Croslin, because doing so would provide a process that can be tuned to maximize the exclusion of non-viable routes by adjusting the definition of a viable short route, thus, this process will minimize the non-viable routes so that an optimum route may be quickly ascertained ( col 10, 44-46).


 
 	As per claim 20, Borgerson discloses a method comprising: 
 	obtaining, by a policy management service operating in a computer system(par 0045, server 215 may also pre-process the road graph data  ), a policy statement including a set of elements ( par 0036/0049, obtains a graph of all of the road data or the point of interest, i.e. policy statement, in a particular geographic area, i.e. elements ); 
 	generating, by the policy management service, a preliminary syntax graph based on the policy statement ( 0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph…  );  
 	wherein generating the preliminary syntax graph comprises (0045, server 215 may also pre-process, i.e. generating… the road graph data, i.e. a preliminary syntax graph ): 
 	generating nodes corresponding respectively to the set of elements [ par 0052  a road graph is composed of nodes (i.e., places where roads intersect, i.e. set of elements location ) and 0020] One pre-processing step that may be applied by the system is downsampling of the road graph data to eliminate certain lower priority nodes. Wherein the downsampling nodes have been generated from the road graph data or nodes]; 
 	storing the nodes in a particular hierarchy based on node type ( par 0048, storing road graph data  );  
 	generating, by the policy management service, a final syntax graph based on the preliminary syntax graph (par 0052, simplifying map, i.e. final syntax, data by downsampling, based on  the road graph data, i.e. syntax graph, in order to reduce a road graph size to the directed graph or simplifying map);
 	wherein generating the final syntax graph ( par 0052, simplifying map, i.e. final systax, data by downsampling, i.e. syntax graph wherein generating the final syntax graph) comprises: 
  	 eliminating a node in the preliminary syntax graph (par 0048, downsampling road data to reduce a road graph size means remove the node from the road graph and 0054, the node is removed, i..e eliminating.. during the downsampling for simplifying map data and par 0020 the system may remove non-branching nodes (e.g., nodes with only 2 neighbors, which may not be intersections) )
 	optimizing the preliminary syntax graph by  (Borgerson discloses par 0028 the directed graph, a point cost matrix is created from the directed road network graph i.e. road graph data.  Par 0061 processing, i.e. generating,.. optimized road graph data i.e. a preliminary syntax graph…to the directed graph, i..e a final syntax graph.    It can be seen as preliminary syntax graph road graph data is simplified by downsampling the node from the road graph data to generated the final syntax graph.
); and 
 	 transmitting, by the policy management service i.e. par 0061 the system, server 215 to one or more instances of an authorization service, i.e. par 0061 server 215, the final syntax graph (par 0061 the system will transmit the optimized road graph data to a web browser or application, i.e. one more instances,).  

 	Borgerson does not explicitly disclose eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path.
	However, Croslin discloses eliminating a non-viable path from a graph for which there are no conditions that can satisfy an authorization policy associated with the non-viable path( col 5, lines 15-16, and col 6,lines 52-54 reduce the number of non-viable routes which are examined during the route generation process and a significant number of routes which are non-viable are eliminated. Wherein there is no condition to remove the non-viable path ).

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining road map data from the point of interest and reducing the node by down sampling to generate a travel shed, i.e. final syntax graph of Borgerson, based on the teaching of determining viable paths by applying heuristics to reduce computation burden by reducing non-viable paths of Croslin, because doing so would provide a process that can be tuned to maximize the exclusion of non-viable routes by adjusting the definition of a viable short route, thus, this process will minimize the non-viable routes so that an optimum route may be quickly ascertained ( col 10, 44-46).
 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borgerson et al US 2016/0216122 in view of Croslin US 5838660 in view of Dewey US 20130291113.
  	As per claim 21, Furukawa in view of Croslin discloses the media of claim 1,  the combination does not discloses wherein generating the final syntax graph further comprises optimizing the preliminary syntax graph by eliminating a duplicate node in the preliminary syntax graph.
 	However, Dewey disclose wherein generating the final syntax graph further comprises optimizing the preliminary syntax graph by eliminating a duplicate node in the preliminary syntax graph( par 0008 optimized directed graph, i.e. preliminary syntax graph, multiple predecessor nodes may branch to the same node to optimize the directed graph in a manner that eliminates a repeated, i.e. duplicate, node from the directed graph.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of   of, based on the teaching of determining viable paths by applying heuristics to reduce computation burden by reducing non-viable paths of Croslin, based on the teaching of eliminate a repeated node of Dewey, because doing so would provide optimized directed graph(par 008).

 				Allowable Subject Matter
After carefully reviewing the claims 4-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, example claims 4-16 or 17 are incorporated into the claim 1 and the claim 19 is incorporated into the claim 19 and 20 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harper et al US 2005/0231514 discloses 0095, optimize the graph by eliminating unnecessary nodes. When successful, this can be profound in its savings because it will generally eliminate an entire temporary image and the corresponding need for a buffer. In addition, consolidating or eliminating a node will save processing cycles during execution.
Halambi et al US 2015/0089484, par 0010 discloses the machine-independent optimization module may continue the single-pass, forwards/backwards optimization process until all nodes in the graph are optimized, eliminated, or visited twice. By limiting the process to visiting/optimizing nodes no more than two times, the various aspects enable code optimization that is faster than existing iterative solutions (i.e., exhibiting shorter compile times) while providing code optimizations that are on par with current iterative optimization techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495